Citation Nr: 0737567	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, described as acid reflux, as secondary to 
service-connected low back disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability, for the period prior to February 
7, 2005, and as 20 percent disabling thereafter.

3.  Entitlement to a rating in excess of 20 percent for a low 
back disability, for the period from February 7, 2005 to 
March 7, 2007

4.  Entitlement to a rating in excess of 20 percent for a low 
back disability for the period from March 8, 2007.  

5.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1995.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection and a 10 percent rating for 
a chronic low back disorder.  It is also on appeal from a May 
2004 RO decision which, in pertinent part, denied service 
connection for acid reflux and carpal tunnel syndrome on the 
left.  While the veteran initiated appeals by way of a June 
2004 notice of disagreement addressing other matters denied 
in the May 2004 RO decision, he confined his appeal to the 
issues addressed on the title page by way of his January 2005 
statement accepted in lieu of a VA Form 9.    

In March 2007, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Waco RO.  In 
addition, she was provided a September 2004 hearing before a 
Decision Review Officer (DRO) at the Waco RO.  Transcripts of 
the hearings are of record.

The Board notes that that veteran was assigned an increased 
rating of 20 percent for her low back disability in a May 
2006 rating decision, effective February 7, 2005.  As a 
claimant is generally presumed to be seeking the maximum 
benefit under the law, this has not satisfied the veteran's 
appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).  In Fenderson 
v. West, 12 Vet. App 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder.  In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.  Here, the Board will consider whether a higher 
rating is warranted at any point since the effective date of 
service connection.  The issues on the title page have been 
restructured to address the fact that the Board has 
determined that a higher rating is warranted since March 8, 
2007.  

The issue of entitlement to service connection for left 
carpal tunnel syndrome is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  A gastrointestinal disability is likely etiologically 
related to medication prescribed for the veteran's service-
connected low back disability.

2.  For the period prior to February 7, 2005, the veteran's 
low back disability was manifested by: limitation of motion 
that did not more nearly approximate moderate than slight; 
thoracolumbar spine flexion that was not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine that was greater than 120 degrees; and neither muscle 
spasm nor guarding sufficient to result in an abnormal gait 
or abnormal spinal contour.  

3.  For the period from February 7, 2005, through March 7, 
2007, the veteran's low back disability did not manifest 
limitation of motion that more nearly approximated forward 
flexion of the thoracolumbar spine that was 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  

4.  For the period beginning March 8, 2007, the veteran's low 
back disability has manifested forward flexion that more 
nearly approximated 30 degrees or less; it has not manifested 
unfavorable ankylosis of the entire thoracolumbar spine.
	
5.  The veteran has not experienced incapacitating episodes 
necessitating bedrest prescribed by a physician; she has not 
manifested more than mild intervertebral disc syndrome, nor 
has her low back disability resulted in any neurological 
impairment.


CONCLUSIONS OF LAW

1.  Gastrointestinal disability was incurred due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

2.  For the period prior to February 7, 2005, the criteria 
for a low back disability rating higher than 10 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5293 (2002);  38 C.F.R. §§  4.73, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5243 (2005).

3.  For the period from February 7, 2005, through March 7, 
2007, the criteria for a low back disability rating higher 
than 20 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5237, 5243 
(2006).

4.  For the period beginning March 8, 2007, the criteria for 
a low back disability rating of 40 percent, but not higher, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

By this decision, the Board finds that that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim for service connection for a gastrointestinal 
disability as secondary to her service-connected low back 
disability.  Therefore, any further discussion as to whether 
the veteran was prejudiced by a lapse in proper notification 
or development action with respect to this matter decided 
favorably herein, serves no useful purpose.  38 U.S.C.A. §§ 
5103, 5103A or 38 C.F.R. § 3.159.  

With respect to the veteran's claim for an increased rating, 
the record reflects that the originating agency provided her 
with the notice required under the VCAA by letters mailed in 
October 2002 (prior to the grant of service connection) and 
March 2006, subsequent to its adjudication of the claim.  In 
Dingess/Hartman the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the October 2002 notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

To the extent that the October 2002 notice failed to address 
the criteria for rating the veteran's low back disorder, or 
otherwise left the veteran without information necessary to 
succeed in her claim for increase, any such deficiency has 
been cured by the March 2006 notice, and timing problems were 
not prejudicial to the veteran's claim.  VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Notice errors may instead be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was fully satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2006, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the record also reflects that the veteran has been afforded 
appropriate VA examinations.  In this regard, the Board notes 
that during her March 2007 hearing the veteran stated that 
her low back disability had gotten a little worse since her 
last VA examination in April 2006.  While the veteran is 
entitled to a new examination where there is evidence that 
the condition has worsened since the last examination, the 
Board notes that the veteran was examined at the VA Medical 
Center (VAMC) in March 2007 for her low back condition.   
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Range of motion measurements were 
taken and the veteran described her symptoms to her health 
care provider.  As discussed below, the Board has determined 
that the record currently supports an increased rating of 40 
percent for the veteran's low back disability.  As the 
veteran has consistently stated that flare-ups of her low 
back pain do not result in incapacitation and the record 
shows that she maintain useful motion of her spine, the Board 
finds that there is no reasonable possibility that remanding 
the case for an additional examination would result in 
evidence to substantiate the claim.  The Board therefore 
finds that the record adequately reveals the current state of 
the veteran's disability and remanding the case for a VA 
examination would serve no useful purpose and would only 
result in further delay.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995).

The originating agency has also obtained the veteran's 
service medical records and post-service treatment records.  
Neither the veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claims by the originating agency were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Service Connection Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that she has incurred a gastrointestinal 
disability due to the medications prescribed for her service-
connected low back disability.  Following a March 2004 VA 
examination, she was diagnosed with a history of acid reflux 
disease.  Outpatient VAMC treatment records show that in 
August 2003 the veteran stated that she believed her low back 
medication was causing stomach pain.  Similarly, in July 2004 
the veteran requested that she be prescribed a different 
medication, as her Naproxen was causing bad acid reflux.  The 
veteran was prescribed etodolac for her low back pain.  The 
assessment in July 2004 was that the veteran had medication 
induced gastritis or acid reflux.  Ranitidine was prescribed 
for the acid reflux.  There is no medical evidence of record 
that conflicts with this finding that the veteran's acid 
reflux or gastritis is related to medication prescribed for 
treatment of her service-connected low back problem.   

The Board notes that service connection may be granted on a 
secondary basis when a disability is found to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Here, the evidence supports 
the veteran's contention that her acid reflux or 
gastrointestinal disability is related to the medication 
prescribed for her service-connected low back disability.  
Service connection is therefore warranted for this disability 
on a secondary basis.  



Increased Rating

Factual Background

The veteran was granted service connection and assigned a 10 
percent disability rating for her low back disability in a 
February 2003 rating decision, effective August 15, 2002.  As 
noted above, an increased rating of 20 percent was granted, 
effective February 7, 2005.

In response to her claim for service connection, the veteran 
was provided a VA examination in December 2002.  She gave a 
history of intermittent low back muscle spasms and constant 
pain.  She denied radiation of her low back pain.  Upon 
physical examination she was observed to have normal posture 
and gait with no numbness in the left lower extremity.  Range 
of motion measurements showed flexion was to 60 degrees 
without pain and to 70 degrees with pain.  Extension was to 
30 degrees, bilateral lateral flexion was to 30 degrees, and 
bilateral rotation was to 35 degrees.  The spinal examination 
was normal with no swelling, and no muscle spasms.  There was 
no weakness, fatigue, and no lack of endurance.  The veteran 
reported tenderness in the paraspinal area and the 
lumbosacral region on deep palpation.  Neurosensory 
examination in the lower extremities was normal.  There was 
no evidence of intervertebral disc syndrome.  The diagnosis 
was chronic low back pain with a motor vehicle accident in 
1995 with a lumbosacral strain and residuals.

The veteran was provided a second VA examination in May 2003.  
She again provided a history of intermittent back pain with 
muscle spasms three to four times a week.  She also 
complained of an aching and constant pain in her left lower 
extremity, however the examiner concluded that these were not 
radicular in nature.  The veteran stated that she did not 
experience flare-ups of low back pain leading to 
incapacitation and bedrest.  Upon physical examination, 
flexion was measured to 90 degrees, extension was to 30 
degrees, lateral flexion was to 30 degrees bilaterally, and 
rotation was to 30 degrees bilaterally.  She complained of 
discomfort at the extremes of all motions.  No muscle spasms 
were noted.  Sacral sensation and dermatomal sensation was 
normal in the lower extremities.  The examiner noted that 
recent X-rays of the lumbosacral spine showed moderate 
degenerative changes and normal vertebral spaces.  The 
diagnosis was lumbar spine strain with mechanical low back 
pain

The veteran's most recent VA examination was conducted in 
April 2006.  At that time she complained of constant pain 
with radiation into her right lower extremity.  She stated 
that flare-ups of low back pain occurred with repetitive 
bending and that she had no incapacitation during the last 12 
months.  The veteran was self-sufficient in daily activities 
and had missed about one week of work a year due to her low 
back.  The lumbar spine appeared normal on physical 
examination and the veteran's gait was not antalgic.  Forward 
flexion was to 55 degrees with pain at the endpoint.  
Extension was to 25 degrees with lateral flexion and rotation 
to 30 degrees bilaterally.  There was no additional 
limitation of motion with repetitive use.  The veteran did 
complain of tenderness from the lower thoracolumbar area.  No 
neurological deficit was noted.  The diagnosis was chronic 
lumbosacral strain with degenerative lumbar spine.  

Outpatient treatment records from the Family Practice Clinic 
dated September 2002 show that the veteran was diagnosed with 
back pain and prescribed Motrin.  The veteran also underwent 
treatment at the VAMC.  X-rays from August 2004 showed that 
her L4-L5 disc was minimally narrowed.  She complained of 
pain in her low back but denied having radicular symptoms 
into her lower extremities in August 2004 and February 2005.  
During her most recent VAMC visit in March 2007, the veteran 
again complained of constant low back pain and denied 
radicular symptoms.  No motor or sensory deficit was 
observed, and range of motion measurements showed flexion to 
30 degrees, extension to 10 degrees, bilateral lateral 
flexion to 10 degrees, and bilateral rotation to 20 degrees.  
The diagnosis was chronic low back pain with mild associated 
degenerative changes.  

The record also contains statements from the veteran and her 
co-worker from October 2002.  The veteran noted that her low 
back pain made everyday tasks more difficult.  Her co-workers 
stated that the veteran had complained of pain during work 
and that it affected her ability to perform her duties.  The 
veteran reiterated these complaints of low back pain and its 
affect on her job and daily life during her September 2004 
hearing at the RO and her March 2007 hearing before the 
Board.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

The Board notes that the veteran's claim for service 
connection for a low back disability was received in August 
2002.  The criteria for evaluating disabilities of the spine 
were revised effective September 26, 2003 while the criteria 
for evaluating intervertebral disc syndrome were revised 
effective September 23, 2002.

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.73, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation if warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

At the outset, the Board notes that there are symptoms that 
correspond with criteria used in certain Diagnostic Codes for 
rating disabilities of the spine that are not present in the 
veteran's case at any point since the effective date of 
service connection.  As such, these Diagnostic Codes are 
inapplicable to the veteran's situation, and need only be 
addressed briefly.  With respect to the former and current 
criteria for rating intervertebral disc syndrome, the Board 
notes that the veteran has not alleged (nor does the record 
show) that she has experienced any incapacitating episodes.  
In addition there is no evidence that the veteran has been 
prescribed bedrest by her physicians within the past twelve 
months as required by Diagnostic Codes 5293 and 5243.  While 
August 2004 X-rays showed that the veteran had minimal 
narrowing of her L4-L5 disc, the Board finds that there is no 
evidence that she experienced more than mild intervertebral 
disc syndrome throughout any of the appeals period.  
Therefore, the veteran is not entitled at any point since the 
effective date of service connection to an increased rating 
under Diagnostic Code 5293 (2003) or 5243 (2006).

The Board also notes that while the veteran has complained of 
radiating pain from her back into her right and left lower 
extremities, no medical diagnosis has ever been rendered with 
respect to a neurologic abnormality or nerve impairment of 
the lower extremities.  In addition, no neurological 
impairment has ever been noted at the veteran's VA 
examinations.  Outpatient treatment records from the VAMC 
have also shown that the veteran has consistently denied 
radiation of pain into her legs.  Therefore, a separate 
rating is not warranted for any neurologic impairment 
resulting from the veteran's low back disability.  

With these matters addressed, the Board turns to 
consideration of whether a higher rating is warranted during 
any period under criteria applicable to the veteran's 
symptoms.


Period Prior to February 7, 2005

For the period prior to February 7, 2005, the veteran's low 
back disability is rated as 10 percent disabling.  

With respect to the veteran's limitation of motion of her 
lumbar spine during this time, the medical evidence does not 
establish that the veteran experienced loss of range of 
motion severe enough to warrant a higher rating.  In order to 
receive a higher rating, forward flexion of the thoracolumbar 
spine would have to be limited to a point greater than 30 
degrees, but not greater than 60 degrees, or there would have 
to be a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees or muscle spasms or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In this regard, however, the Board notes 
that flexion at the veteran's December 2002 and May 2003 VA 
examinations was measured to 60 degrees and 90 degrees, 
respectively, and the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  The 
veteran was observed to have normal posture and a normal 
gait.  In addition, the December 2002 examiner noted that 
where was no additional loss of range of motion due to 
fatigue, weakness, or incoordination.  Therefore, under the 
rating criteria currently in effect, the veteran's low back 
disability does not more nearly approximate the criteria 
associated with an increased rating of 20 percent under the 
general rating formula for rating diseases and injuries of 
the spine for the period prior to February 7, 2005.  

With respect to the criteria previously in effect for rating 
the spine, the Board notes that while the veteran has 
complained of muscle spasms in her low back, physical 
examinations of the spine have not shown evidence of muscle 
spasms on extreme forward bending, or loss of lateral spine 
motion in a standing position.  In addition, while some 
limitation of motion was noted at the veteran's examinations, 
the Board notes that the December 2002 and May 2003 VA 
examiners measured the combined range of motion of the 
veteran's thoracolumbar spine to 220 degrees and 240 degrees, 
respectively.  The Board finds that this loss of range of 
motion is mild and does not more nearly approximate range of 
motion that is moderate.  As such, 20 percent evaluation is 
not warranted.  In conclusion, an increased evaluation to 20 
percent is not warranted for the veteran's low back 
disability for the period prior to February 7, 2005 under the 
current or former criteria for rating the lumbar spine.


Period From February 7, 2005 through March 7, 2007

As noted above, the veteran was granted an increased 
disability rating of 20 percent for her low back disability, 
effective February 7, 2005.  VAMC treatment records show that 
the veteran complained of increased pain in her back in 
February 2005, but continued to deny radicular symptoms.  
With respect to limitation of motion, during the veteran's 
April 2006 VA examination, forward flexion was measured to 55 
degrees with pain at the endpoint.  In addition, the examiner 
found that there was no additional limitation of motion with 
repetitive use.  Therefore, it is clear that even when all 
pertinent disability factors are considered, for the period 
from February 7, 2005 through March 7, 2007, the veteran did 
not have forward flexion of the thoracolumbar spine that more 
nearly approximated 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  Accordingly, a disability 
evaluation in excess of 20 percent is not warranted under 
applicable criteria for this period.




Period Beginning March 8, 2007

The Board finds that the medical evidence of record supports 
an increased rating of 40 percent for the period beginning 
March 8, 2007.  The veteran was provided an examination of 
her low back at the VAMC in March 2007.  At that time, she 
complained of constant pain and forward flexion was measured 
to 30 degrees.  As the veteran's low back disability now 
manifests limitation of motion that more nearly approximates 
30 degrees of flexion, an increased rating of 40 percent is 
appropriate.  In addition, the Board finds that a disability 
evaluation of 50 percent is not warranted as there is no 
evidence that the veteran experiences unfavorable ankylosis 
of the entire thoracolumbar spine.  Therefore, an increased 
rating of 40 percent, and no higher, is warranted for the 
period beginning March 8, 2007.


Other Considerations

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria. While the veteran has 
stated that her disability interferes with his employment, 
the objective medical findings show that the manifestations 
of the disability are consistent with the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the currently assigned disability 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to service connection for a gastrointestinal 
disability as secondary to service-connected low back 
disability is granted.

An initial rating in excess of 10 percent for a low back 
disability, for the period prior to February 7, 2005, is 
denied.

A rating in excess of 20 percent for a low back disability, 
for the period from February 7, 2005 to March 7, 2007, is 
denied.

An increased rating to 40 percent, and no higher, is granted 
for a low back disability for the period from March 8, 2007, 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

The veteran contends that she incurred carpal tunnel syndrome 
of the left upper extremity during service as a result of her 
duties as an administrative specialist.  While the veteran 
was provided a VA examination in May 2003 to determine the 
nature and likely etiology of her left carpal tunnel 
syndrome, the Board finds that the examination report is not 
adequate and a new examination is therefore required.  The 
examiner stated that, "after review of the history, it 
becomes apparent that she was probably troubled with the mild 
manifestations of her left carpal tunnel syndrome even while 
she was in the military..."  The Board notes that the 
veteran's service medical records contain references to 
treatment for left shoulder pain, but no diagnosis of carpal 
tunnel syndrome or other treatment for left upper extremity 
pain.  It is therefore unclear whether the examiner's opinion 
that the veteran's carpal tunnel syndrome began in service 
was based on review of the history contained in the veteran's 
claims folders or based on the veteran's own reported 
history.  Therefore, a new examination and medical opinion is 
necessary before a decision can be rendered in this case.  

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be obtained and added 
to the claims file

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
  
1.  The RO or the AMC should, with 
assistance from the veteran, undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, the 
veteran and his representative should be 
so informed, and invited to further 
assist in obtaining that evidence.

2.  The veteran should be afforded a VA 
examination to ascertain whether her 
left carpal tunnel syndrome is  at 
least as likely as not etiologically 
related to active duty service.  The 
examiner should also specifically state 
whether it is at least as likely as not 
that the veteran's left carpal tunnel 
syndrome is related to the veteran's 
complaints of left shoulder and left 
upper arm pain during active duty 
service.  The veteran's claims folders 
(and specifically any prior medical 
opinions regarding etiology of the 
carpal tunnel syndrome) must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, following any additional 
development deemed warranted, the agency 
of original jurisdiction (AOJ) should 
then readjudicate the claim.  If the 
claim remains denied, the veteran and her 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


